DETAILED ACTION
This Office Action is in response to RCE filed 3-23-21.  Claims 1-6, 8-19, 21-22 are presented for further examination.  

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	

2.	Claims 1-5, 8-11, 13-19, 21-22 are rejected under 35 USC 103 as being unpatentable over Bhargava (hereinafter “Bhar”, US Patent Publication 2012/0096095 A1) in view of Pance et al. (hereinafter “Pance”, US Patent Publication 2011/0222466 A1).

As per claim 1, Bhar discloses A computer-implemented method comprising: 
Obtaining, by a computing system, user preferences for an inter-personal communication for an initiator and a recipient through a user preferences interface, wherein the user preferences 

Receiving, by the computing system, an environmental context for the initiator and the recipient based on a first collecting agent, wherein the environmental context includes modes of inter-personal communication available to the recipient and the initiator (paragraphs [0014, 0020, 0025-26, 0032, 0084], The OC system monitors sound, light, and altitude of the sender and/or recipient.  If the user enters a dead area, a different mode of communication is used); 

Receiving, by the computing system, network characteristics based on a second collecting agent, wherein the network characteristics include at least cost (paragraph [0066], A recipient’s higher ranked communication criteria may include only email to prevent higher phone/text fees regardless of the time of communication);

Determining, by the computing system, the mode of inter-personal communication in real-time between the initiator and the recipient based on the network characteristic and a correlation of the user preferences and the environmental context (paragraphs [0066, 0084-86], The OC system may allow for optimal communication by monitoring and ranking systems and how people like to communicate and be communicated with.  Time of communication, recipient’s location, 

Performing, by the computing system, an analysis of content from a real time stream of the inter-personal communication (paragraphs [0026-27, 0079], GPS is used to monitor location and movement of users.  Dynamic communication system for real-time optimization of communication allows users to be linked to many criteria).

Bhar does not explicitly disclose:
Performing, by the computing system, an analysis of content from a real time stream of the inter-personal communication in real-time;
Re-determining, by the computing system, the mode of the inter-personal communication based on results of the analysis.
However, in an analogous art, Pance teaches monitoring factors such as device location, traffic type, quality of physical communication channels, user requirements, availability of equipment, and other operating parameters of devices to provide communication services.  Services and communications are adjusted in response to changes in the operating environment of devices. (paragraphs [0005, 0009, 0055-56, 0063, 0092]).
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Pance’s network characteristics and switching modes of inter-personal communication based on real-time analysis in Bhar’s system allowing the virtual communications link between users to be maintained while accommodating operating environmental changes.

As per claim 2, Bhar discloses The method of claim 1, in which the user preferences comprises rules defining a mode of the inter-personal communication for the initiator, the recipient, or combinations thereof (paragraph [0016]).

As per claims 3, 9, Bhar discloses The computer-implement method of claim 2, in wherein the rules comprise a time, a group, a location, or combinations thereof that the mode may be used for the inter-personal communication (paragraph [0020]).

As per claims 4, 10, Bhar discloses The computer-implement method of claim 2, in wherein the mode of the inter-personal communication comprises a text based mode, an audio based mode, a video based mode, or combinations thereof (paragraph [0017]).

As per claims 5, 11, Bhar discloses The computer-implement method of claim 1, in wherein the environmental context comprises networks, services, modes of inter-personal communication available to the recipient and the initiator at a specific time, a location of the recipient and the initiator, or combinations thereof (paragraph [0028]).
2283598087
As per claims 8, 13, Bhar discloses A system and non-transitory computer-readable storage medium for optimizing a real-time inter-personal communication, the system comprising: 
At least one processor (paragraph [0005-6]];
A memory storing instructions that, when executed by the at least one processor, cause the system to perform:


Receiving an environmental context for the initiator and the recipient based on a first collecting agent, wherein the environmental context includes modes of inter-personal communication available to the initiator and the recipient (paragraphs [0014, 0020, 0025-26, 0032, 0084], The OC system monitors sound, light, and altitude of the sender and/or recipient.  If the user enters a dead area, a different mode of communication is used);

Receiving, by the computing system, network characteristics based on a second collecting agent, wherein the network characteristics include at least cost (paragraphs [0066], A recipient’s higher ranked communication criteria may include only email to prevent higher phone/text fees regardless of the time of communication);

Determining, by the computing system, the mode of inter-personal communication in real-time between the initiator and the recipient based on the network characteristic and a correlation of the user preferences and the environmental context, wherein the mode of the inter-personal communication is available to the initiator and the recipient (paragraphs [0066, 0084-86], The 

Performing, by the computing system, an analysis of content from a real time stream of the inter-personal communication (paragraphs [0026-27, 0079], GPS is used to monitor location and movement of users.  Dynamic communication system for real-time optimization of communication allows users to be linked to many criteria).

Bhar does not explicitly disclose:
Performing, by the computing system, an analysis of content from a real time stream of the inter-personal communication in real-time;
Re-determining, by the computing system, the mode of the inter-personal communication based on results of the analysis in real time.

However, in an analogous art, Pance teaches monitoring factors such as device location, traffic type, quality of physical communication channels, user requirements, availability of equipment, and other operating parameters of devices to provide communication services.  Services and communications are adjusted in response to changes in the operating environment of devices. (paragraphs [0005, 0009, 0055-56, 0063, 0092]).


As per claim 14, Bhar discloses The computer program product of claim 13, further wherein the user preferences comprise rules defining a mode of the inter-personal communication for the initiator, the recipient, or combination thereof (pargraph [0010]);
Wherein the rules comprise a time, a group, a location, or combinations thereof that the mode may be used for the inter-personal communication (paragraph [0016]).

As per claim 15, Bhar discloses The compute program product of claim 13wherein the public mode of the inter-personal communication comprises a text based mode, an audio based mode, a video based mode, or combinations thereof (paragraphs [0008, 0013]).

As per claims 16, Bhar discloses The system of claim 9, wherein the rules are associated with at least one of a time, a group, or a location (paragraphs [0014]).

As per claim 17, Bhar does not explicitly discloses The system of claim 8, wherein the instructions, when executed by the at least one processor, further cause the system to perform: 

However, in an analogous art, Pance teaches when quality is degraded, an adjustment from vido to audio (or vice versa) is done (paragraphs [0008, 0055]).
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Pance’s environmental context and switching based on determined content in Bhar’s system allowing the virtual communications link between users to be maintained while accommodating operating environment changes.

As per claim 18, Bhar does not explicitly discloses  The non-transitory computer-readable storage medium of claim 13, wherein the environmental context comprises modes of the inter-personal communication available to the recipient and the initiator at a specific time, a location of the recipient and the initiator, or combinations thereof.  
However, in an analogous art, Pance teaches when quality is degraded, an adjustment from vido to audio (or vice versa) is done (paragraphs [0008, 0055]).
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Pance’s environmental context and switching based on determined content in Bhar’s system allowing the virtual communications link between users to be maintained while accommodating operating environment changes.


modifying the mode of the inter-personal communication in real-time if the mode becomes undesirable to at least one of the initiator or the recipient during the inter-personal communication.  
However, in an analogous art, Pance teaches when quality is degraded, an adjustment from video to audio (or vice versa) is done (paragraphs [0008, 0055]).
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Pance’s environmental context and switching based on determined content in Bhar’s system allowing the virtual communications link between users to be maintained while accommodating operating environment changes.

As per claim 21, Bhar discloses The computer-implemented method of claim 1, wherein data associated with the environmental context is maintained in a first data store and data associated with the network characteristics is maintained in a second data store (paragraphs [0063, 0073]).  

As per claim 22, Bhar does not explicitly discloses The computer-implemented method of claim 6, wherein the modifying comprises switching from an audio based mode associated with a WiFi network to a video based mode associated with video conferencing.
However, in an analogous art, Pance teaches when quality is degraded, an adjustment from vido to audio (or vice versa) is done (paragraphs [0008, 0055]).
.

Allowable Subject Matter
Claims 6, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996.  The examiner can normally be reached on IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

May 8, 2021

/BARBARA B Anyan/Primary Examiner, Art Unit 2457